Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT dated June 2, 2008 is entered into by Newpark Resources, Inc.
(the “Company ”), a Delaware corporation, and William D. Moss (the “Executive ”)
and is intended to incorporate and accurately reflect all prior negotiations,
discussions, or agreements between the parties.
WHEREAS, the Company desires: a) to retain the services of the Executive as Vice
President of the Company and President of Newpark Mats and Integrated Services
(“NMIS”) (collectively these titles will be referred to as “President, NMIS”);
b) for the Executive to assume greater responsibilities; and , c) for the
Executive to enter into certain Non-compete Agreements. All, in order to enhance
shareholder value and grow the Company’s business to its maximum potential, and
as Executive has represented himself as qualified to achieve these objectives,
and as the parties mutually desire and agree to enter into an employment
relationship by means of this Employment Agreement.
NOW, THEREFORE in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the parties as follows:
1. Employment of Executive
1.1 Employment Term. The Company hereby offers to employ Executive, and
Executive hereby agrees to continue to serve as its President, NMIS on the terms
and conditions set forth in this Agreement. The period during which Executive is
employed hereunder shall be referred to as the “Employment Term.” The
Executive’s Employment Term under this Agreement shall commence on June 2, 2008,
and shall continue for a period of three (3) years (“Initial Term”) subject to
the provisions of Section 2 “Termination of Employment”, and shall automatically
be renewed for successive one (1) year periods thereafter unless Executive’s
employment is terminated by either party giving written notice to the other
party at least sixty (60) days in advance of the expiration of the initial or
any successive Employment Term. Termination by sixty (60) days written notice
pursuant to this Section 1.1(a) shall be treated as a termination by Executive
under Section 2.2 if given by Executive or as a termination without Cause under
Section 2.3 if given by the Company. The period during which Executive is
employed hereunder shall be referred to as the “Employment Term.”
1.2 Compensation and Benefits.
(a) Base Salary. During the Employment Term, the Company will pay Executive a
base monthly salary at an annualized rate of at least Two Hundred Seventy
Thousand Dollars ($270,000) per year (“Base Salary”). The Company will review
annually Executive’s Base Salary and, at its reasonable discretion, may increase
such Base Salary as it deems appropriate, provided Executive’s Base Salary for
any subsequent twelve month year shall not be less than the preceding twelve
month year except with Executive’s prior written agreement. Adjustments in Base
Salary shall be automatically incorporated herein by reference and be
contractual obligations of Company. Such Base Salary shall be paid in accordance
with the Company’s standard payroll practice for its senior staff.
(b) Signing Bonus. Executive will receive signing bonus of One Hundred Thousand
Dollars ($100,000) to be paid no later than thirty days after commencement of
the Employment Term. In the event that Executive voluntarily terminates this
Agreement or is terminated for Cause, Executive shall repay the signing bonus on
a pro-rata basis based on the number of completed months of the first twelve
(12) months of this Agreement. For example, if Executive voluntarily terminates
the Agreement after have completed six months of employment Executive will be
responsible for repaying 6/12ths of the signing bonus (i.e. $50,000).
Employment Agreement — Bill Moss

 

Page 1 of 21



--------------------------------------------------------------------------------



 



(c) Incentive Compensation. In addition to the Base Salary, during the
Employment Period Executive shall be eligible for participation in the 2003
Executive Incentive Plan (“EICP”); the 2003 Long Term Incentive Plan and the
2006 Equity Incentive Plan (the later two plans referred to collectively as the
“LTIP”), subject to any amendments made at Board’s discretion as provided
herein. Performance measures and goals will be set by the Compensation Committee
of the Board. The Target Award under the EICP is equal to fifty (50%) percent of
Base Salary with a maximum limitation of one hundred percent (100%) of
Executive’s actual Base Salary paid for that calendar year. Payout under the
EICP for a particular year will be made in cash by March 31 of the next year,
e.g. payout for 2008 will occur prior to March 31, 2009. Executive will be
eligible to participate in the EICP and the LTIP from the date of his initial
appointment as President of NMIS. For the first year of Executive’s employment
(the 2008 financial year), Executive will be entitled to receive a minimum award
under the EICP of 50% of his Base Salary. Actual awards, in accordance with the
Board approved plan and any amendments, are at the discretion of the
Compensation Committee, provided the Company represents and warrants to the
Executive that the terms of the EICP and LTIP will not be amended, modified,
changed, or interpreted or applied to make them less generous than they are on
March 31, 2008, without prior written notice.
(d) Stock Options and Share Awards. In addition, Executive shall receive such
number of stock options and performance restricted share awards as are granted
by the Compensation Committee in accordance with the Board approved plans (all
such plans being referred to as the “ Plans ”). Vesting shall be as provided in
these existing plans, and subject to any amendments. When used in this Agreement
“stock” and “shares” mean the Company’s publicly traded common stock, $.01 par
value. Further, throughout this Agreement, the words “stock options, awards, and
grants” are used separately or in various combinations to describe awards of
shares or the right to acquire shares of Company stock under various benefit
plans or this Agreement, or both.
(e) Employment Inducement Awards. As an incentive to accepting employment with
the Company and entering into this Agreement, Executive will be awarded upon the
commencement of the Employment Term the following grants under the terms of the
2006 Equity Incentive Plan: Forty thousand (40,000) shares of time restricted
stock, which restrictions shall be removed (subject to other conditions
precedent) over a four (4) year period as follows — 50% on the second
anniversary of the commencement of the Employment Term and 50% on the fourth
anniversary of the commencement of the Employment Term; and , Twenty thousand
(20,000) fair market value options at the market price of the day this Agreement
is executed, options, with a ten (10) year term, vesting ratably over 3 years,
with the first year being the anniversary of the date this Agreement is
executed.
(f) Benefit Plans and Vacation. Subject to the terms of such Plans, throughout
his employment under this Agreement, Executive shall be entitled to participate
in any and all employee benefits plans or programs of the Company to the extent
that he is otherwise eligible to participate under the terms of those plans,
including participation in any welfare benefit programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance
programs), and fringe benefits and perquisites available generally to Divisional
Presidents of the Company , including the provision of a company car or car
allowance.. The Company shall not be obligated to institute, maintain, or
refrain from changing, amending, or discontinuing any benefit plan, or
perquisite, so long as such changes are similarly applicable to other Divisional
Presidents of the Company. During the Employment Term, executive shall be
entitled to life insurance equal to three (3) times his Base Salary. The
executive shall also be entitled to a car allowance in accordance with the
Company’s Vehicle Policy
During the Employment Term, Executive shall be entitled to four (4) weeks paid
vacation each calendar year in accordance with the Company’s policies in effect
from time to time, provided the four (4) of weeks of vacation provided in this
paragraph shall not be reduced under such policies.
(g) Expense Reimbursement. The Company will reimburse Executive in full for all
reasonable and necessary business, entertainment and travel expenses incurred or
expended by Executive in the performance of the duties hereunder in accordance
with the Company’s customary practices applicable to its senior staff.
Employment Agreement — Bill Moss

 

Page 2 of 21



--------------------------------------------------------------------------------



 



(h) Location. Executive will be located at the Company’s offices in Houston,
Texas
1.3 Extent of Services; Conflicts of Interest.
(a) Executive shall devote substantially all of his working time, attention and
energies to the business of the Company, and its affiliated entities. Executive
may be involved in charitable and professional activities, trade and industry
associations and the like providing these do not interfere with the requirements
of employment with the Company.
(b) During the term of his employment under this Agreement, Executive shall not,
directly or indirectly, without the prior consent of the Chief Executive Officer
of Company, render any services to any other person or entity or acquire any
interests of any type in any other entity, that might be deemed in competition
with the Company or any of its subsidiaries or affiliates or in conflict with
his position, provided, however, that the foregoing shall not be deemed to
prohibit Executive from (a) acquiring, solely as an investment, any securities
of a partnership, trust, limited liability company, corporation or other entity
(i) so long as he remains a passive investor in such entity, (ii) so long as he
does not become part of any control group thereof, and (iii) so long as such
entity is not, directly or indirectly, in competition with the Company or any of
its subsidiaries or affiliates, or (b) serving as a consultant, advisor or
director of any corporation which has a class of outstanding equity securities
registered under Sections 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended (the “ Exchange Act ”), and which is not in competition with the
Company or any of its subsidiaries or affiliates.
(c) Executive shall execute simultaneously with this Agreement, the two Unfair
Competition, Confidentiality and Non-Competition Agreements attached as
Appendix A and Appendix B.
(d) Executive shall execute simultaneously with this Agreement an
Indemnification Agreement, in the form of the attached Appendix C, and that
agreement is incorporated by reference.
1.4 Change of Control. Executive and Company shall execute a Change of Control
Agreement in the form of the attached Appendix D, and that agreement is
incorporated by reference herein.
2. Termination of Employment.
2.1 Termination. Executive’s employment by the Company shall be terminated (1)
automatically, upon the death or disability (as defined below), of Executive, or
(2) at the election of Executive upon 30 days written notice to the Company by
Executive for Good Reason (as defined below) or his voluntary resignation at his
election and without Good Reason, (3) by the Company for Cause (as defined
below), (4) by the Company without Cause, or (5) at the end of the Employment
Term as defined in Section 1.1(a).
2.2 Early Termination. If Executive’s employment is terminated by Executive at
any time before the end of the Employment Term for any reason other than for
Good Reason, Executive shall be entitled to receive only (i) his Base Salary and
other earned compensation through the date of termination and (ii) such stock
options, share awards, and grants as shall have fully vested before the date of
termination.
2.3 Termination by Executive for Good Reason or by Company without Cause. If
Executive’s employment is terminated by Executive for Good Reason or by the
Company without Cause, then Executive shall be entitled to receive: (i) in a
lump sum payment within thirty (30) days of the date of termination, an amount
equal to the greater of (A) Executive’s current annual Base Salary as provided
herein plus Target Award incentive (50%) for the remaining period of the Initial
Term or (B) Executive’s current annual Base Salary as provided herein plus
Target Award incentive (50%) for one year; (ii) full vesting of all time related
Options and restricted stock awarded at the commencement of employment, provided
however, there shall be no vesting of annual stock awards in the post-employment
exercise period in accordance with the Plans; (iii) the Company will pay the
COBRA premium to continue the same coverage under the Company’s group medical
insurance program period for the greater of the remaining period of the
Employment Term or twelve (12) months subject to an overall maximum of eighteen
(18) months and; (iv) direct payment by the Company for the costs of
outplacement services obtained by the Executive within the one (1) year period
after termination, not to exceed $20,000.
Employment Agreement — Bill Moss

 

Page 3 of 21



--------------------------------------------------------------------------------



 



2.4 Termination for Cause. If Executive’s employment is terminated at any time
during the Employment Term for Cause (as defined herein), then Executive shall
be entitled to receive only (i) his Base Salary through the date of termination
and (ii) such stock options, restricted stock awards, and grants as shall have
fully vested before the date of termination. In any such event, Executive shall
be ineligible for and shall forfeit all rights with respect to options and
grants that have not vested as of the time of termination for Cause.
2.5 Termination as a Result of Death. If Executive dies during the Employment
Term, the Company shall pay to Executive’s surviving spouse or such other person
or estate as the Executive may from time to time designate by written notice to
the Company, or such other person as may be required by law, the Company will
pay the following amounts: (i) any unpaid Base Salary or other compensation for
services rendered to the date of death, and any unpaid expenses required to be
reimbursed under this Agreement, and any earned but unpaid bonuses for any prior
period; (ii) as of the date of termination by reason of Executive’s death, stock
options previously awarded to Executive that have vested as of the date of death
in keeping with the governing Plans. No awards or grants contemplated by this
Agreement, but not yet awarded to Executive as of the time of his death shall be
granted
2.6 Termination as a Result of Disability. The Company may terminate Executive’s
employment hereunder upon Executive becoming “Totally Disabled.” For purposes of
this Agreement, Executive shall be considered “Totally Disabled” if Executive
has been physically or mentally incapacitated so as to render Executive
incapable of performing the essential functions of Executive’s position with or
without reasonable accommodation. Executive’s receipt of disability benefits for
total disability under the Company’s long-term disability plan or receipt of
Social Security total disability benefits shall be deemed conclusive evidence of
Total Disability for purposes of this Agreement. However, in the absence of
Executive’s receipt of such long-term disability benefits or Social Security
benefits, the Chief Executive Officer in good faith may determine that the
Executive is disabled due to the needs of the business and the unacceptable
unavailability of Executive which is expected to last for a continuous period of
not less than six (6) months. In the event of such disability, Executive will
continue to receive his Base Salary for six (6) months or until benefits become
payable to the Executive under the terms of the Company’s disability policy,
whichever first occurs.
2.7 No Setoff. The Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim,
right, or action which Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable, or benefits to be
provided to the Executive under any of the provisions of this Agreement, and
such amounts shall not be reduced whether or not the Executive obtains or seeks
to obtain other employment.
2.8. Coordination of Benefits. In the event that the Employee is entitled to
benefits following Termination under any Change in Control Agreement with
Newpark, the Employee shall have the right to elect whether to receive such
benefits under any such Change in Control Agreement or this Employment
Agreement, but not both.
Employment Agreement — Bill Moss

 

Page 4 of 21



--------------------------------------------------------------------------------



 



3. Miscellaneous Matters.
3.1 Exclusive Dispute Resolution Procedure. In the event either party contends
the other has not complied with a provision of this Agreement or asserts any
claims under ERISA, other than the Non-Compete Agreements (which are
specifically excluded from this procedure), prior to seeking arbitration as
provided for below, the party claiming a violation of this Agreement, shall
advise the other party, in writing, of the specifics of the claim, including the
specific provision alleged to have been violated, as well as provide the other
party with any supporting documentation the party desires to produce at that
time. If the Company is disputing amounts that Executive contends are due to
him, the Company shall provide a complete statement of the amount it is
disputing, the reason it is disputing it, and supporting documentation upon
request by Executive. The parties will thereafter meet and attempt to resolve
their differences in a period not to exceed thirty (30) days, unless the parties
agree in writing to mutually extend the time for one additional thirty (30) day
period. Following such attempts to resolve any such dispute, either party may
require arbitration of the other. In order to do so, the request must be timely
made, in writing, and delivered to the other party (Executive or the Chief
Executive Officer) within thirty (30) days following the end of the resolution
period (or any valid extension thereof) referenced herein above. The parties
hereto agree that any controversy or claim arising out of or relating to this
Agreement, or any dispute arising out of the interpretation or application of
this Agreement, which the parties hereto are unable to resolve as provided for
above, shall be finally resolved and settled exclusively by arbitration in the
city where the Company’s headquarters are then located or such other location as
the parties may agree, by a single arbitrator in accordance with the substantive
laws of the State of Texas to the extent not preempted by the Employee
Retirement Income Security Act, which shall govern all applicable benefits
issues, in keeping with the above required procedure. If the parties cannot
agree upon an arbitrator, then each party shall choose its own independent
representative, and those independent representatives shall choose the single
arbitrator within thirty (30) days of the date of the selection of the first
independent representative. The legal expenses of each party shall be borne by
them respectively. However, the cost and expenses of the arbitrator in any such
action shall be borne equally by the parties. The arbitrator’s decision,
judgment and award shall be final, binding and conclusive upon the parties and
may be entered in the highest court, state or federal, having jurisdiction. The
arbitrator to which any such dispute shall be submitted in accordance with the
provision of this Article shall only have jurisdiction and authority to
interpret, apply or determine compliance with the provisions of this Agreement,
but shall not have jurisdiction or authority to add to, subtract from, or alter
in any way the provisions of this Agreement.
3.2 Headings. Section and other headings contained in this Agreement are for
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
3.3 Notices. Any notice, communication, request, reply or advice (here severally
and collectively called “Notice”) required or permitted to be given under this
Agreement must be in writing and is effectively given by deposit in the same in
the United States mail, postage pre-paid and registered or certified with return
receipt requested, by national commercial courier for next day delivery, or by
delivering in person the same to the address of the person or entity to be
notified. Notice deposited in the mail in the manner herein above described
shall be effective 48 hours after such deposit, Notice sent by national
commercial courier for next day delivery shall be effective on the date
delivered, and Notice delivered in person shall be effective at the time of
delivery. For purposes of Notice, the address of the parties shall, until
changed as hereinafter provided, be as follows:

         
 
  (a)   If to the Company :
 
       
 
      Newpark Resources, Inc.
 
      2700 Research Forest Dr.
 
      The Woodlands, Texas 77381 
 
      Attention:          Chief Executive Officer

or at such address as the Company may have advised Executive in writing; and

         
 
  (b)   If to Executive:
 
       
 
      William D. Moss
 
      7365 Teaswood Dr.
 
      Conroe, TX 77304 

or at such other address as Executive may have advised the Company in writing.
Employment Agreement — Bill Moss

 

Page 5 of 21



--------------------------------------------------------------------------------



 



3.4 Waiver. The failure by any party to enforce any of its rights under this
Agreement shall not be deemed to be a waiver of such rights, unless such waiver
is an express written waiver which has been signed by the waiving party. Waiver
of any one breach shall not be deemed to be a waiver of and other breach of the
same or any other provision of this Agreement.
3.5 Choice of Law. The validity of the agreement, the construction of its terms
and the determination of the rights and duties of the parties hereto shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to choice of law principles.
3.6 Invalidity of Provisions. If any provision of this Agreement is adjudicated
to be invalid, illegal or unenforceable under applicable law, the validity or
enforceability of the remaining provisions shall be unaffected. To the extent
that any provision of this Agreement is adjudicated to be invalid, illegal or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited.
3.7 Entire Agreement; Written Modifications. This Agreement, the Non-Compete
Agreements, and the specific documents referred to and incorporated herein by
reference (whether or not copies thereof are attached to this Agreement)
together contain the entire agreement between the parties and supersedes all
prior or contemporaneous representations, promises, understandings and
agreements between Executive and the Company.
3.8 No Assignments; Assumption by Successor. This Agreement is personal to the
Company and the Executive and may not be assigned by either party without the
prior written consent of the other. The Company will require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Company to
(i) expressly assume and agree to perform this Agreement in the same manner and
the same extent the Company would be required to perform it as if no such
succession had taken place; and (ii) notify the Executive of the assumption of
this Agreement within ten days of such assumption. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be considered a Good Reason for the Executive to resign from
the Company. As used in this Agreement, Company shall mean Newpark Resources,
Inc., and any successor to its business and/or assets as aforesaid which assumes
and agrees to perform this agreement by operation of law or otherwise. However,
this agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators’
successors, heirs, and distributes, devisees, and legatees.
3.9 Attorney’s Fee s. The prevailing party in any action brought to enforce this
Agreement shall be entitled, in addition to such other relief that may be
granted, to a reasonable sum for attorney’s fees and costs incurred by such
party in enforcing or defending against an action to enforce this Agreement.
3.10 Definitions. In this Agreement:
(a) “Cause” when used with reference to termination of the employment of
Executive by the Company for “Cause”, shall mean:

  (1)   Executive’s conviction by a court of competent jurisdiction of, or entry
of a plea of guilty or nolo contendere for an act on the Executive’s part
constituting a felony; or     (2)   dishonesty; willful misconduct or gross
neglect by Executive of his obligations under this Agreement that results in
material injury to the Company;     (3)   appropriation (or an overt act
attempting appropriation) by Executive of a material business opportunity of the
Company;     (4)   theft, embezzlement or other similar misappropriation of
funds or property of the Company by Executive; or     (5)   the failure of
Executive to follow the reasonable and lawful written instructions or policy of
the Company with respect to the services to be rendered and the manner of
rendering such services by Executive provided Executive has been given
reasonable and specific written notice of such failure and opportunity to cure
and no cure has been effected or initiated within a reasonable time, but not
less than 90 days, after such notice.

Employment Agreement — Bill Moss

 

Page 6 of 21



--------------------------------------------------------------------------------



 



(b) "Good Reason ” means any of the following:

  (1)   the Company adversely changes Executive’s title or changes in any
material respect the responsibilities, authority or status of Executive without
prior notice and acceptance;     (2)   the substantial or material failure of
the Company to comply with its obligations under this Agreement or any other
agreement that may be in effect that is not remedied within a reasonable time
after specific written notice thereof by Executive to the Company;     (3)   the
diminution of the Executive’s salary and or a material diminution of the
Executive’s benefits without prior notice and acceptance;     (4)   the failure
of the Company to obtain the assumption of this Agreement by any successor or
assignee of the Company     (5)   Requiring Executive to relocate more than 50
miles from Houston, Texas     (6)   provided that in any of the above
situations, Executive has given reasonable and specific written notice to the
Chief Executive Officer of such failure and the Company has been given a
reasonable opportunity to cure and no cure has been effected or initiated within
a reasonable time after such notice.

Executed as of the date first written above.

                 
 
  Signed:   /s/ William D. Moss    Signed:   /s/ Paul L. Howes 
 
               
 
               
 
      William D. Moss (Executive)       Paul L. Howes
 
              President & CEO
 
              Newpark Resources, Inc
 
               
 
  Witness:   Mary Kittell    Witness:   Melanie Woods 
 
               
 
               
 
      Name:       Name:

Employment Agreement — Bill Moss

 

Page 7 of 21



--------------------------------------------------------------------------------



 



APPENDIX A
ANCILLARY LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
THIS LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
(this “Ancillary Agreement ”) dated and effective as of June 2, 2008 is made by
William D. Moss (“ Executive ”) and Newpark Resources, Inc. (the “ Company ”).
RECITALS:
WHEREAS , Executive and the Company have entered into an Agreement dated this
date (the “ Employment Agreement ”), to which this Agreement is ancillary and
incorporated by reference, pursuant to which, among other things, the Company
agrees to make certain payments to Executive; and
WHEREAS , pursuant to the Employment Agreement, the Company and Executive have
agreed to enter into this Ancillary Agreement; and
NOW, THEREFORE , in consideration of Executive’s Employment Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company hereby covenant and agree as follows:
1. Definitions. Each capitalized term not defined herein shall have the meaning
assigned to that term in the Employment Agreement.
2. Confidentiality. Executive acknowledges that in the course of his
relationship with the Company and its related entities Newpark Drilling Fluids,
Newpark Environmental Services, SOLOCO, Newpark Canada, and Newpark Water (the “
Related Entities ” or referred to collectively with Newpark Resources as the “
Company ”) he has in the past received, and may in the future receive, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Company and
its Related Entities (hereinafter collective referred to as “ Confidential
Information ”) which the Company desires to protect. Executive understands that
the information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information. Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose. Executive further agrees to comply with the confidentiality and
other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters. On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.
3. Specific Covenants.
(a) This Agreement. The terms of this Agreement constitute Confidential
Information, which Executive shall not disclose to anyone other than his spouse,
attorney, accountant, or as may be required by the Company or by law.
Appendix A — Bill Moss

 

Page 8 of 21



--------------------------------------------------------------------------------



 



(b) Company Property. All written materials, customer or other lists or data
bases, records, data, and other documents prepared or possessed by Executive
during Executive’s employment with the Company are the Company’s property. All
information, ideas, concepts, improvements, discoveries, and inventions that are
conceived, made, developed, or acquired by Executive individually or in
conjunction with others during Executive’s employment (whether during business
hours and whether on the Company’s premises or otherwise) which relate to the
Company’s business, products, or services are the Company’s sole and exclusive
property. All memoranda, notes, records, files, correspondence, drawings,
manuals, models, specifications, computer programs, maps, and all other
documents, data, or materials of any type embodying such information, ideas,
concepts, recipes, inventory, prices, improvements, discoveries, and inventions
are the Company’s property. At the termination of Executive’s employment with
the Company for any reason, Executive shall return all of the Company’s
documents, data, or other Company Property to the Company. Included in the above
are all such data that Executive had access to, over, or possessed. The Company
desires by this Agreement to protect its economic investment in its current and
future operations and business.
(c) Confidential Information; Non-Disclosure. Executive acknowledges and
stipulates that the business of the Company is highly competitive, cost and
price sensitive, and that he in connection with his work and job have had access
to Confidential Information relating to the Company’s businesses and their
methods and operations. For purposes of this Agreement, “ Confidential
Information ” means and includes the Company’s confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information. Information need not qualify
as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement.
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.
(d) Unfair Competition Restrictions. Executive agrees that for a period of
twenty- four (24) months following the date of his termination (“ Restricted
Term ”), he will not, directly or indirectly, for himself or for others,
anywhere in those areas where the Company currently (including the City of New
Orleans and its surrounding parishes, and in those cities or parishes listed in
Attachment “A-1” attached hereto) (the “ Restricted Area ”) conducts or is
seeking to conduct business of the same nature as the Company, including the
Related Entities, do any of the following, unless expressly authorized by the
Chief Executive Officer of the Company: Engage in, or assist any person, entity,
or business engaged in, the selling or providing of products or services that
would displace the products or services that (i) the Company is currently in the
business of providing and was in the business of providing, or is planning to be
in the business of providing, at the time of the execution of this Agreement, or
(ii) that Executive had involvement in, access to, or received Confidential
Information about in the course of employment. The foregoing is expressly
understood to include, without limitation, the business of the manufacturing,
selling and/or providing products or services of the same type offered and/or
sold by the Company..
Appendix A — Bill Moss

 

Page 9 of 21



--------------------------------------------------------------------------------



 



4. Prohibition on Circumvention. It is further agreed that during the Restricted
Term, Executive cannot circumvent these covenants by alternative means or engage
in any of the enumerated prohibited activities in the Restricted Area by means
of telephone, telecommunications, satellite communications, correspondence, or
other contact from outside the Restricted Area. Executive further understands
that the foregoing restrictions may limit his ability to engage in certain
businesses during the Restricted Term, but acknowledge that these restrictions
are necessary to protect the Confidential Information and business interests of
the Company.
5. Proviso. It is agreed that these covenants do not prevent Executive from
using and offering the general management or other skills that he possessed
prior to receiving access to Confidential Information and knowledge from the
Company. This Agreement creates an advance approval process, and nothing herein
is intended, or will be construed as, a general restriction against Executive’s
pursuit of lawful employment in violation of any controlling state or federal
laws. Executive is permitted to engage in activities that would otherwise be
prohibited by this covenant if such activities are determined in the sole
discretion of the Chief Executive Officer of the Company, and authorized in
writing, to be of no material threat to the legitimate business interests of the
Company.
6. Non-Solicitation of Customers. For a period of twenty-four (24) months
following Executive’s termination of employment or employment agreement,
Executive agrees not to call on, service, or solicit competing business from
customers of the Company, in the Restricted Area, whom he, within the previous
twenty-four (24) months, (i) had or made contact with, or (ii) induce or
encourage any such customer or other source of ongoing business to stop doing
business with the Company. This provision does not prohibit Executive from
managing or providing other services or products that are not a product or
services currently offered by the Company.
7. Non-Solicitation of Employees. For a period of twenty-four (24) months
following the date of Executive’s termination of employment or employment
agreement, Executive will not, either directly or indirectly, call on, solicit,
encourage, or induce any other employee or officer of the Company, whom he had
contact with, knowledge of, or association within the course of employment with
the Company to discontinue his or her employment, and will not assist any other
person or entity in such a solicitation.
8. Non-Disparagement. Executive covenants and agrees he will not engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company or its respective management or products and services.
9. Separability of Covenants. The covenants contained in Section 3 herein
constitute a series of separate but ancillary covenants, one for each applicable
parish in the State of Louisiana set forth in this Agreement or Attachment “A-1”
hereto. If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 3 exceed the time, geographic, or occupational
limitations permitted by applicable law, Executive and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws, Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement,
his Employment Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the covenants of Section 3.
Appendix A — Bill Moss

 

Page 10 of 21



--------------------------------------------------------------------------------



 



10. Consideration. Executive acknowledges and agrees that no other consideration
for Executive’s covenants in this Agreement, other than that specifically
referred to in Section 1 of the Employment Agreement, has or will be paid or
furnished to him by the Company or the Related Entities.
11. Return of Items. Upon termination and/or retirement, Executive will return
any computer related hardware or software, cell phone, keys, or other data or
company property in his possession or control, including all customer list(s),
pricing documents, etc., to the Company, except as may be specifically provided
for to the contrary in the Employment Agreement.
12. Meaning of Certain Terms. All non-capitalized terms in Sections 3 and 4 are
intended to and shall have the same meanings that those terms (to the extent
they appear therein) have in La. R. S. 23:921.C. Subject to and only to the
extent not consistent with the foregoing sentence, the parties understand the
following phrases to have the following meanings:
(a) The phrase “ carrying on or engaging in a business similar to the business
of the Company ” includes engaging, as principal, executive, employee, agent,
trustee, advisor, consultant or through the agency of any corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Company (including its Related Entities) or
being the owner of more than 1% of the outstanding capital stock of any
corporation, or an officer, director, or employee of any corporation or other
entity, (other than the Company or a corporation or other entity, affiliated
with the Company) or a member or employee or any partnership, or an owner or
employee of any other business, which conducts a business or provides a service
in the Restricted Area in competition with the Company or any affiliated
corporation or other entity. Moreover, the term also includes (i) directly or
indirectly inducing any current customers of the Company, or any affiliated
corporation or other entity, to patronize any product or service business in
competition with the Company or any affiliated corporation or other entity,
(ii) canvassing, soliciting, or accepting any product or service business of the
type conducted by the Company or any affiliated corporation or other entity
(iii) directly or indirectly requesting or advising any current customers of the
Company or any affiliated corporation or other entity, to withdraw, curtail or
cancel such customer’s business with the Company or any affiliated corporation
or other entity; or (iv) directly or indirectly disclosing to any other person,
firm, corporation or entity, the names or addresses of any of the current
customers of the Company or any affiliated corporation or other entity or the
rates or other terms on which the Company provides services to its customers. In
addition, the term includes directly or indirectly, through any person, firm,
association, corporation or other entity with which Executive is now or may
hereafter become associated, causing or inducing any present employee of the
Company or any affiliated corporation or other entity to leave the employ of the
Company or any affiliated corporation or other entity to accept employment with
Executive or with such person, firm, association, corporation, or other entity.
(b) The phrase “ a business similar to the business of the Company ” means
environmental services to the exploration, production and maritime industries,
mat sales and rentals, drilling fluids, and water treatment and related
technology; and, heavy oil and air treatment.
(c) The phrase “ carries on a like business ” includes, without limitation,
actions taken by or through a wholly-owned subsidiary or other affiliated
corporation or entity.
(d) All references to the Company shall also be deemed to refer to and include
the Related Entities.
13. Reasonable Restrictions. Executive represents to the Company that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as defined herein, to compete in other
geographical areas not prohibited by this Agreement. The parties to this
Agreement hereby agree that the covenants contained in this Agreement are
reasonable.
Appendix A — Bill Moss

 

Page 11 of 21



--------------------------------------------------------------------------------



 



14. Entire Agreement. Except with respect to the Employment Agreement executed
concurrently herewith, and with respect to certain matters included in a
separate Agreement being entered into between Executive and the Company on the
date of this Agreement (“ Appendix B and B-1 ”), this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
of this Agreement and supersedes and is in full substitution for any and all
prior agreements and understandings whether written or oral between said parties
relating to the subject matter of this Agreement. This Agreement shall not
supersede or substitute for, nor be superseded or substituted by, the Employment
Agreement, but shall have full force and effect concurrently therewith.
15. Amendment. This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 18 of this Agreement.
16. Assignment. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) may not be assigned by the Company in a
manner inconsistent with 3.8 of Executive’s Employment Agreement without the
consent of Executive in connection with the sale, transfer or other assignment
of all or substantially all of the capital stock or assets of, or the merger of,
the Company, provided that the party acquiring such capital stock or assets or
into which the company merges assumes in writing the obligations of the Company
hereunder and provided further that no such assignment shall release the Company
from its obligations hereunder. This Agreement (including, without limitation,
Executive’s obligations under Sections 3 and 4) may not be assigned or
encumbered in any way by Executive without the written consent of the Company.
17. Successors. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) shall be binding upon and shall inure to the
benefit of and be enforceable by each of the parties and their respective
successors and assigns.
18. Unenforceable Provisions. If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement. Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement. If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
19. Remedies.
(a) Executive agrees that a breach or violation of Section 3 or 4 of this
Agreement by Executive shall entitle the Company as a matter of right, to an
injunction, without necessity of posting bond, issued by any court of competent
jurisdiction, restraining any further or continued breach or violation of such
provisions. Such right to an injunction shall be cumulative and in addition, and
not in lieu of, any other remedies to which the Company may show themselves
justly entitled, including, but not limited to, specific performance and
damages. The parties specifically agree that the remedy of damages alone is
inadequate.
(b) In the event that Executive knowingly and intentionally fails in any
material respect to perform any of his material obligations under this
Agreement, the Company may elect (i) to cease any payments under the Employment
Agreement and recover all payments made to Executive under the Employment
Agreement on or subsequent to the date of the failure, (ii) obtain an injunction
and/or (iii) exercise any and all other remedies available by law.
Appendix A — Bill Moss

 

Page 12 of 21



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing subsection (b), Executive will have no
liability or responsibility for: (i) inadvertent disclosure or use of the
Information if (x) he uses the same degree of care in safeguarding the
Information that the Company uses to safeguard information of like importance
and (y) upon discovery of such inadvertent disclosure or use of such material,
Executive immediately uses his best efforts, including the commencement of
litigation, if necessary, to prevent any use thereof by the person or persons to
whom it has been disclosed and to prevent any further incidental disclosure
thereof; and (ii) , disclosure of Information (x) that is required by law,
(y) that is made pursuant to a proper subpoena from a court or administrative
agency of competent jurisdiction from a court or administrative agency of
competent jurisdiction or (z) that is made upon written demand of an official
involved in regulating Executive if before disclosure is made, Executive
immediately notifies the Company of the requested disclosure by the most
immediate means of communication available and confirms in writing such
notification within one business day thereafter.
20. Notice. All notices, consents, requests, approvals or other communications
in connection with this Agreement and all legal process in regard hereto shall
be in writing and shall be deemed validly delivered, if delivered personally or
sent by certified mail, postage prepaid. Unless changed by written notice
pursuant hereto, the address of each party for the purposes hereof is as
follows:

         
 
  If to Executive :   If to the Company :
 
  William D. Moss   2700 Research Forest , Suite 100 
 
  7365 Teaswood Dr.   The Woodlands, Texas 77381 
 
  Conroe, TX 77304   Attn: Chief Executive Officer

Notice given by mail as set out above shall be deemed delivered only when
actually received.
21. Descriptive Headings. The descriptive headings of the several sections of
this Agreement are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.
22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Louisiana without regard to
conflicts of law principles.
IN WITNESS WHEREOF , the parties have duly executed this Louisiana Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.

             
Signed:
      Signed:    
 
           
 
           
 
  William D. Moss (Executive)       Paul L. Howes
 
          President & CEO
 
          Newpark Resources, Inc

Appendix A — Bill Moss

 

Page 13 of 21



--------------------------------------------------------------------------------



 



ATTACHMENT A-1 (Restricted Areas)
States and areas in which Newpark Resources, Inc. currently does business:

                 
1.
  Louisiana     5.     Montana
2.
  Texas     6.     Colorado
3.
  Nevada     7.     South Dakota
4.
  Wyoming     8.     Oklahoma

Other areas:

     
9.
  The Gulf of Mexico, off what is commonly the “Gulf Coast . ”
 
   
10.
  Western Canada

Louisiana Parishes in which Newpark Resources, Inc currently does business:

                 
1.
  Acadia     17.     Lafayette
2.
  Allen     18.     Lafourche
3.
  Assumption     19.     Livingston
4.
  Avoyelles     20.     Plaquemine
5.
  Beauregard     21.     Pointe Coupee
6.
  Bossier     22.     Rapides
7.
  Calcasieu     23.     Richland
8.
  Cameron     24.     St. Charles
9.
  East Ascension     25.     St. James
10.
  East Baton Rouge     26.     St. Landry
11.
  Evangeline     27.     St. Martin
12.
  Grant     28.     St. Mary
13.
  Iberia     29.     St. Tammany
14.
  Iberville     30.     Terrebonne
15.
  Jeff Davis     31.     Vermilion
16.
  Jefferson     32.     Washington

Appendix A — Bill Moss

 

Page 14 of 21



--------------------------------------------------------------------------------



 



APPENDIX B
TEXAS AND NON-LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
THIS UNFAIR COMPETITION, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT (this “
Ancillary Agreement ”) dated and effective as of June 2, 2008 is made by William
D. Moss (“ Executive ”) and Newpark Resources, Inc. (the “ Company ”).
RECITALS:
WHEREAS , Executive and the Company have entered into an Agreement dated this
date (the “ Employment Agreement ”), to which this Agreement is ancillary and
incorporated by reference, pursuant to which, among other things, the Company
agrees to make certain payments to Executive; and
WHEREAS , pursuant to the Employment and Settlement Agreement, the Company and
Executive have agreed to enter into this Ancillary Agreement; and
NOW, THEREFORE, in consideration of Executive’s Employment Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company hereby covenant and agree as follows:
1. Definitions. Each capitalized term not defined herein shall have the meaning
assigned to that term in the Employment Agreement.
2. Confidentiality. Executive acknowledges that in the course of his
relationship with the Company and its related entities Newpark Drilling Fluids,
Newpark Environmental Services, SOLOCO, Newpark Canada, and Newpark Water (the “
Related Entities ” or referred to collectively with Newpark Resources as the “
Company ”) he has in the past received, and may in the future receive, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Company and
its Related Entities (hereinafter collective referred to as “ Confidential
Information ”) which the Company desires to protect. Executive understands that
the information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information. Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose. Executive further agrees to comply with the confidentiality and
other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters. On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.
3. Specific Covenants.
(a) This Agreement. The terms of this Agreement constitute Confidential
Information, which Executive shall not disclose to anyone other than his spouse,
attorney, accountant, or as may be required by the Company or by law.
Appendix B — Bill Moss

 

Page 15 of 21



--------------------------------------------------------------------------------



 



(b) Company Property. All written materials, customer or other lists or data
bases, records, data, and other documents prepared or possessed by Executive
during Executive’s employment with the Company are the Company’s property. All
information, ideas, concepts, improvements, discoveries, and inventions that are
conceived, made, developed, or acquired by Executive individually or in
conjunction with others during Executive’s employment (whether during business
hours and whether on the Company’s premises or otherwise) which relate to the
Company’s business, products, or services are the Company’s sole and exclusive
property. All memoranda, notes, records, files, correspondence, drawings,
manuals, models, specifications, computer programs, maps, and all other
documents, data, or materials of any type embodying such information, ideas,
concepts, recipes, inventory, prices, improvements, discoveries, and inventions
are the Company’s property. At the termination of Executive’s employment with
the Company for any reason, Executive shall return all of the Company’s
documents, data, or other Company Property to the Company. Included in the above
are all such data that Executive had access to, over, or possessed. The Company
desires by this Agreement to protect its economic investment in its current and
future operations and business.
(c) Confidential Information; Non-Disclosure. Executive acknowledges and
stipulates that the business of the Company is highly competitive, cost and
price sensitive, and that he in connection with his work and job have had access
to Confidential Information relating to the Company Resource’s businesses and
their methods and operations. For purposes of this Agreement, “ Confidential
Information ” means and includes the Company’s confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information. Information need not qualify
as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement.
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.
(d) Unfair Competition Restrictions. Executive agrees that for a period of
twenty-four (24) months following the date of his termination or such lesser
period of time as is the maximum amount permitted by law (“ Restricted Term ”),
he will not, directly or indirectly, for himself or for others, anywhere in
those areas where the Company currently (including the City of Houston and its
surrounding counties, and in those cities or counties or states listed in
Attachment “B-1” attached hereto) (the “ Restricted Area ”) conducts or is
seeking to conduct business of the same nature as Newpark Resources and its
Related Entities, do any of the following, unless expressly authorized by the
Chief Executive Officer of the Company: Engage in, or assist any person, entity,
or business engaged in, the selling or providing of products or services that
would displace the products or services that (i) the Company is currently in the
business of providing and was in the business of providing, or is planning to be
in the business of providing, at the time of the execution of this Agreement, or
(ii) that Executive had involvement in, access to, or received Confidential
Information about in the course of employment. The foregoing is expressly
understood to include, without limitation, the business of the manufacturing,
selling and/or providing products or services of the same type offered and/or
sold by the Company.
Appendix B — Bill Moss

 

Page 16 of 21



--------------------------------------------------------------------------------



 



4. Prohibition on Circumvention. It is further agreed that during the Restricted
Term, Executive cannot circumvent these covenants by alternative means or engage
in any of the enumerated prohibited activities in the Restricted Area by means
of telephone, telecommunications, satellite communications, correspondence, or
other contact from outside the Restricted Area. Executive further understands
that the foregoing restrictions may limit his ability to engage in certain
businesses during the Restricted Term, but acknowledge that these restrictions
are necessary to protect the Confidential Information and business interests of
the Company.
5. Proviso. It is agreed that these covenants do not prevent Executive from
using and offering the general management or other skills that he possessed
prior to receiving access to Confidential Information and knowledge from the
Company. This Agreement creates an advance approval process, and nothing herein
is intended, or will be construed as, a general restriction against Executive’s
pursuit of lawful employment in violation of any controlling state or federal
laws. Executive is permitted to engage in activities that would otherwise be
prohibited by this covenant if such activities are determined in the sole
discretion of the Board of the Company, and authorized in writing, to be of no
material threat to the legitimate business interests of the Company.
6. Non-Solicitation of Customers. For a period of twenty-four (24) months
following Executive’s termination of employment or employment agreement,
Executive agrees not to call on, service, or solicit competing business from
customers of the Company, in the Restricted Area, whom he, within the previous
twenty-four (24) months, (i) had or made contact with, or (ii) induce or
encourage any such customer or other source of ongoing business to stop doing
business with the Company. This provision does not prohibit Executive from
managing or providing other services or products that are not a product or
services currently offered by the Company.
7. Non-Solicitation of Employees. For a period of twenty-four (24) months
following the date of Executive’s termination of employment or employment
agreement, Executive will not, either directly or indirectly, call on, solicit,
encourage, or induce any other employee or officer of the Company, whom he had
contact with, knowledge of, or association within the course of employment with
the Company to discontinue his or her employment, and will not assist any other
person or entity in such a solicitation.
8. Non-Disparagement. Executive covenants and agrees he will not engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company or its respective management or products and services.
9. Separability of Covenants. The covenants contained in Section 3 herein
constitute a series of separate but ancillary covenants, one for each applicable
county in the State of Texas and/or each area of operation in each state,
county, and area as set forth in this Agreement or Attachment “B- 1” hereto. If
in any judicial proceeding, a court shall hold that any of the covenants set
forth in Section 3 exceed the time, geographic, or occupational limitations
permitted by applicable law, Executive and the Company agree that such
provisions shall and are hereby reformed to the maximum time, geographic, or
occupational limitations permitted by such laws. Further, in the event a court
shall hold unenforceable any of the separate covenants deemed included herein,
then such unenforceable covenant or covenants shall be deemed eliminated from
the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
Employment Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the covenants of Section 3.
Appendix B — Bill Moss

 

Page 17 of 21



--------------------------------------------------------------------------------



 



10. Consideration. Executive acknowledges and agrees that no other consideration
for Executive’s covenants in this Agreement, other than that specifically
referred to in Section 1 of the Employment Agreement, has or will be paid or
furnished to him by the Company or the Related Entities.
11. Return of Items. Upon termination and/or retirement, Executive will return
any computer related hardware or software, cell phone, keys, or other data or
company property in his possession or control, including all customer list(s),
pricing documents, etc., to the Company, except as may be specifically provided
for to the contrary in Executive’s Employment Agreement.
12. Meaning of Certain Terms. The parties understand the following phrases to
have the following meanings:
(a) The phrase “ carrying on or engaging in a business similar to the business
of the Company ” includes engaging, as principal, executive, employee, agent,
trustee, advisor, consultant or through the agency of any corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Company (including its Related Entities) or
being the owner of more than 1% of the outstanding capital stock of any
corporation, or an officer, director, or employee of any corporation or other
entity, (other than the Company or a corporation or other entity, affiliated
with the Company) or a member or employee or any partnership, or an owner or
employee of any other business, which conducts a business or provides a service
in the Restricted Area in competition with the Company or any affiliated
corporation or other entity. Moreover, the term also includes (i) directly or
indirectly inducing any current customers of the Company, or any affiliated
corporation or other entity, to patronize any product or service business in
competition with the Company or any affiliated corporation or other entity,
(ii) canvassing, soliciting, or accepting any product or service business of the
type conducted by the Company or any affiliated corporation or other entity
(iii) directly or indirectly requesting or advising any current customers of the
Company or any affiliated corporation or other entity, to withdraw, curtail or
cancel such customer’s business with the Company or any affiliated corporation
or other entity; or (iv) directly or indirectly disclosing to any other person,
firm, corporation or entity, the names or addresses of any of the current
customers of the Company or any affiliated corporation or other entity or the
rates or other terms on which the Company provides services to its customers. In
addition, the term includes directly or indirectly, through any person, firm,
association, corporation or other entity with which Executive is now or may
hereafter become associated, causing or inducing any present employee of the
Company or any affiliated corporation or other entity to leave the employ of the
Company or any affiliated corporation or other entity to accept employment with
Executive or with such person, firm, association, corporation, or other entity.
(b) The phrase “ a business similar to the business of the Company ” means
environmental services to the exploration, production and maritime industries,
mat sales and rentals, drilling fluids, and water treatment and related
technology; and, heavy oil and air treatment.
(c) The phrase “ carries on a like business ” includes, without limitation,
actions taken by or through a wholly-owned subsidiary or other affiliated
corporation or entity.
(d) All references to the Company shall also be deemed to refer to and include
the Related Entities
13. Reasonable Restrictions. Executive represents to the Company that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as defined herein, to compete in other
geographical areas not prohibited by this Agreement. The parties to this
Agreement hereby agree that the covenants contained in this Agreement are
reasonable.
Appendix B — Bill Moss

 

Page 18 of 21



--------------------------------------------------------------------------------



 



14. Entire Agreement. Except with respect to the Employment Agreement executed
concurrently herewith, and with respect to certain matters included in a
separate Agreement being entered into between Executive and the Company on the
date of this Agreement (“ Appendix A and A-1 ”), this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
of this Agreement and supersedes and is in full substitution for any and all
prior agreements and understandings whether written or oral between said parties
relating to the subject matter of this Agreement. This Agreement shall not
supersede or substitute for, nor be superseded or substituted by, the Employment
Agreement, but shall have full force and effect concurrently therewith.
15. Amendment. This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 18 of this Agreement.
16. Assignment. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) may not be assigned by the Company in a
manner inconsistent with 3.8 of Executive’s Employment Agreement without the
consent of Executive in connection with the sale, transfer or other assignment
of all or substantially all of the capital stock or assets of, or the merger of,
the Company provided that the party acquiring such capital stock or assets or
into which the company merges assumes in writing the obligations of the Company
hereunder and provided further that no such assignment shall release the Company
from its obligations hereunder. This Agreement (including, without limitation,
Executive’s obligations under Sections 3 and 4) may not be assigned or
encumbered in any way by Executive without the written consent of the Company.
17. Successors. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) shall be binding upon and shall inure to the
benefit of and be enforceable by each of the parties and their respective
successors and assigns.
18. Unenforceable Provisions. If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement. Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement. If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.
19. Remedies.
(a) Executive agrees that a breach or violation of Section 3 or 4 of this
Agreement by Executive shall entitle the Company as a matter of right, to an
injunction, without necessity of posting bond, issued by any court of competent
jurisdiction, restraining any further or continued breach or violation of such
provisions. Such right to an injunction shall be cumulative and in addition, and
not in lieu of, any other remedies to which the Company may show themselves
justly entitled, including, but not limited to, specific performance and
damages. The parties specifically agree that the remedy of damages alone is
inadequate.
(b) In the event that Executive knowingly and intentionally fails in any
material respect to perform any of his material obligations under this
Agreement, the Company may elect (i) to cease any payments due under the
Employment Agreement and recover all payments made to Executive under the
Employment Agreement on or subsequent to the date of the failure, (ii) obtain an
injunction and/or (iii) exercise any and all other remedies available by law.
Appendix B — Bill Moss

 

Page 19 of 21



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing subsection (b), Executive will have no liability
or responsibility for: (i) inadvertent disclosure or use of the Information if
(x) he uses the same degree of care in safeguarding the Information that the
Company uses to safeguard information of like importance and (y) upon discovery
of such inadvertent disclosure or use of such material, Executive immediately
uses his best efforts, including the commencement of litigation, if necessary,
to prevent any use thereof by the person or persons to whom it has been
disclosed and to prevent any further incidental disclosure thereof; and (ii) ,
disclosure of Information (x) that is required by law, (y) that is made pursuant
to a proper subpoena from a court or administrative agency of competent
jurisdiction from a court or administrative agency of competent jurisdiction or
(z) that is made upon written demand of an official involved in regulating
Executive if before disclosure is made, Executive immediately notifies the
Company of the requested disclosure by the most immediate means of communication
available and confirms in writing such notification within one business day
thereafter.
20. Notice. All notices, consents, requests, approvals or other communications
in connection with this Agreement and all legal process in regard hereto shall
be in writing and shall be deemed validly delivered, if delivered personally or
sent by certified mail, postage prepaid. Unless changed by written notice
pursuant hereto, the address of each party for the purposes hereof is as
follows:

         
 
  If to Executive :   If to the Company :
 
  William D. Moss   2700 Research Forest Drive, Suite 100 
 
  7365 Teaswood Dr.   The Woodlands, Texas 77381 
 
  Conroe, TX 77304   Attn: Chief Executive Officer

Notice given by mail as set out above shall be deemed delivered only when
actually received.
21. Descriptive Headings. The descriptive headings of the several sections of
this Agreement are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.
22. Governing Law. This Appendix B shall be governed by and construed and
enforced in accordance with the laws of the State of Texas (other than the
choice of law principles thereof).
IN WITNESS WHEREOF , the parties have duly executed this Unfair Competition,
Confidentiality and Non-competition Agreement as of the date first above
written.

             
Signed:
      Signed:    
 
           
 
           
 
  William D. Moss (Executive)       Paul L. Howes
 
          President & CEO
 
          Newpark Resources, Inc

Appendix B — Bill Moss

 

Page 20 of 21



--------------------------------------------------------------------------------



 



ATTACHMENT B-1 (Restricted Areas)
Areas in which Newpark Resources, Inc. currently does business:

                 
1.
  Louisiana     5.     Wyoming
2.
  Texas     6.     Utah
3.
  Oklahoma     7.     Nevada
4.
  Colorado     8.     Montana

Other states or areas in which Newpark Resources, Inc currently does business:

     
9.
  Western Canada
 
   
10.
  Gulf of Mexico (off the “ Gulf Coast ”)

Texas Counties in which Newpark Resources, Inc currently does business:

                                                     
1.
  Andrews     21.     Ector     41.     Karnes     61.     Pecos     81.     Val
Verde
2.
  Aransas     22.     Fayette     42.     Kenedy     62.     Polk     82.    
Victoria
3.
  Austin     23.     Fort Bend     43.     Kleberg     63.     Reagan     83.  
  Waller
4.
  Bee     24.     Freestone     44.     Lavaca     64.     Reeves     84.    
Washington
5.
  Bienville     25.     Gaines     45.     Leon     65.     Robertson     85.  
  Webb
6.
  Borden     26.     Galveston     46.     Liberty     66.     Roosevelt     86.
    Wharton
7.
  Brazoria     27.     Glasscock     47.     Limestone     67.     Rusk     87.
    Winkler
8.
  Brazos     28.     Goliad     48.     Live Oak     68.     San Patricio    
88.     Yoakum
9.
  Brooks     29.     Gregg     49.     Loving     69.     Schleicher     89.    
Zapata
10.
  Burleson     30.     Hardin     50.     Lubbock     70.     Scurry            
11.
  Calhoun     31.     Harris     51.     Marion     71.     Shelby            
12.
  Cameron     32.     Harrison     52.     Matagorda     72.     Snyder        
   
13.
  Chambers     33.     Hidalgo     53.     McMullen     73.     Starr          
 
14.
  Cochran     34.     Hockley     54.     Motley     74.     Sterling          
 
15.
  Colorado     35.     Houston     55.     Nacogdoches     75.     Terrell      
     
16.
  Crane     36.     Howard     56.     Navarro     76.     Terry            
17.
  Crockett     37.     Jackson     57.     Newton     77.     Titus            
18.
  Culberson     38.     Jefferson     58.     Nueces     78.     Tom Green      
     
19.
  Dewitt     39.     Jim Hogg     59.     Orange     79.     Upshur            
20.
  Duval     40.     Jim Wells     60.     Panola     80.     Upton            

Appendix B — Bill Moss

 

Page 21 of 21